UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 97-31115
                             Summary Calendar
                          _____________________

                              JERRY W. WOODALL,

                                                     Plaintiff-Appellant,

                                   versus

         FLOPETROL-JOHNSTON, A division of Schlumberger
                 Technology Corporation, et al.,

                                                                 Defendants,

         SCHLUMBERGER TECHNOLOGY CORPORATION, Successor
            to Johnston-Macco and Flopetrol-Johnston,

                                                         Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (96-CV-4061-F)
_________________________________________________________________
                           April 14, 1998
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jerry     W.   Woodall    appeals   the   summary     judgment   granted

Schlumberger Technology Corporation.           Woodall filed the instant

action against Schlumberger in 1996, claiming damages for injuries

sustained as a result of exposure to radiation in 1981 while


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
working as an offshore radiographer aboard a jack-up barge owned by

an unincorporated division of Schlumberger.

     But,     in     1984,     Woodall    settled      a   1981    lawsuit     against

Schlumberger,       in    which   he   also     claimed    damages    for    injuries

resulting     from       the   same    radiation       exposure.     Relying    on   a

reservation of rights provision in the 1984 release, Woodall

contends that the district court erred by concluding that the 1984

release bars his claims for subsequent injuries, as asserted in the

instant action.

     Having        reviewed    the     record    and    the   briefs,    we    AFFIRM

essentially for the reasons stated in the district court’s opinion.

See Woodall v. Flopetrol-Johnston, et al., No. 96-4061 (E.D. La.

Oct. 9, 1997).

                                                                      AFFIRMED




                                         - 2 -